Citation Nr: 1541067	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for low back disability characterized by paravertebral muscle spasm.

2.  Entitlement to service connection for bilateral leg disability, including as secondary to service-connected disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.

The Veteran's record before the VA consists of a paper claims file as well as an electronic record located in Virtual VA/VBMS.

The Veteran also claims to be unemployable as a result of his service-connected disabilities, particularly his back disability, which the Board construes as an informal claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue(s) of entitlement to an increased rating for low back disability, service connection for depression and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral leg disability is proximately due to or the result of the service-connected low back disability characterized by paravertebral muscle spasm.  


CONCLUSION OF LAW

Bilateral leg disability is secondary to the service-connected low back disability characterized by paravertebral muscle spasm, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Because the Veteran's claim for entitlement to service connection for bilateral leg disability is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Parenthetically, the Board notes also that The General Rating Formula for Diseases and Injuries of the Spine provides that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 Note 1 (2015).

First, the evidence shows that during the appeal period in June 2013, the Veteran underwent an examination of the back and bilateral radiculopathy of the lower extremities was diagnosed.  See June 2013 VA back disability benefits questionnaire (DBQ) completed by a VA physician's assistant.  The lumbar radiculopathy was considered moderate to severe on the right and moderate on the left.  Although an October 2009 examination report reflects only right-sided sensory defects in the lower extremities, and a January 2011 VA examination report reflects no lower extremity disorder, the Board finds the June 2013 report thorough and well-supported in the findings regarding a bilateral lower extremity disability.  Thus, the Board finds that the Veteran currently has bilateral leg disability.

Second, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral leg disability is secondary to the service-connected back disability.  The June 2013 DBQ indicates that the bilateral radiculopathy was caused by his service-connected back disability.  The report is well-supported and not inconsistent with the current record; it is assigned accorded significant probative weight as to this issue.  Furthermore, at his hearing before the undersigned, the Veteran testified that he has developed problems with his legs due to the service-connected back disability.  The low back pain radiates into his legs and he can no longer move around very well due to the pain.  If he stands up quickly, he feels like he has been stabbed in the back and this continues into his legs.  The radiating pain that shoots down into his legs makes walking and moving difficult.  The pain and symptoms are bilateral but worse on the right.  He noted that he had a laminectomy on his low back once and they are recommending another procedure.  The record shows he had laminectomy in 2008.  

Based on this evidence, the Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the bilateral leg disability is secondary to low back disability.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's bilateral leg disability is proximately due to or the result of low back disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for bilateral leg disability is warranted on a secondary basis.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for bilateral leg disability is granted. 


REMAND

The Board finds that further development is required before the claims of increased rating for the back, service connection for depression and TDIU are decided.  At his hearing before the undersigned, the Veteran testified that the manifestations of his low back disability had worsened and are now very functionally limiting.  He also urged that he had developed depression due to the service-connected back disability.  

As noted above, the Veteran testified that his low back pain and limitation of motion have increased and he can no longer move around very well due to the pain.  If he stands up quickly, he feels like he has been stabbed in the back.  This pain combined with the radiating pain that shoots down into his legs makes walking difficult.  He noted that doctors are recommending another procedure and he was meeting soon with his VA doctor to be evaluated for another back surgery.  The Veteran was provided 60 days by the undersigned to obtain medical opinion evidence by the doctor he was seeing at VA.  No opinion from a VA doctor has been forthcoming.

The Veteran also testified essentially that his multiple medical problems, particularly his back disability and related bilateral leg disability, have made him depressed.  Although he was previously recorded in a January 2010 examination as attributing his depression to erectile dysfunction, he definitively asserted in his testimony that his depression is actually due in large part to his service-connected back and leg problems.  

He testified that he is receiving Social Security Administration (SSA) disability benefits.  Records from SSA show he was found disabled due to depression and chronic back pain in 2000.  

Again, treatment records reflect that the Veteran underwent lumbar laminectomy in 2008; the most recent examination for the service-connected back disability is dated in January 2011.  

In his hearing before the undersigned, the Veteran reported that he was being treated for the disabilities on appeal at VA treatment facilities in the greater Houston area to include the Outpatient Clinic in Lufkin.  Updated treatment records are not associated with the claim.  

As noted, a back disability benefits questionnaire was completed by a physician's assistant and added to the record in June 2013.  The report did not indicate range of motion of the back but did show that the Veteran was using a rollator to walk and he had findings of moderate to severe radiculopathy bilaterally.  Also, the examiner indicated that the Veteran was unable to perform his prior employment or currently work.  

In light of the Veteran's credible statements that his disability picture has worsened since his last examination in 2011, another examination must be afforded to accurately assess his current level of severity of his service-connected back disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to depression, service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the circumstances, considering the presence of diagnosed depression and the assertions that it is due to his service-connected disabilities, an additional examination is warranted on this matter as well to determine whether his current depression is due to service-connected disabilities.  

Additionally, as the Veteran has advised that there are relevant VA treatment records not associated with the claim, these should be sought and associated with the claim.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, it has been asserted in the record that the Veteran is disabled due to his service-connected disabilities.  See June 2013 DBQ as well as the Veteran's testimony generally.  He thus seeks a TDIU.  See Rice, supra.  Appropriate development is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist and how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information

2.  Obtain all available treatment records dating since November 2012 from the VA treatment centers in the Houston area where the Veteran seeks treatment, to include the Lufkin facility.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

3.  Then, arrange for the Veteran to be afforded appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected back disability, and the functional impairment of his service-connected disabilities.  Pertinent evidence in VBMS/Virtual VA must be made available to and reviewed by the examiner. 

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide opinions as to the functional impairment caused by his service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  Service connection is in effect for low back disability, bilateral leg disability and tinea versicolor.

4.  Then, the Veteran should be afforded a VA examination for depression by an examiner with sufficient expertise to determine whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected low back and related bilateral leg disability or is otherwise related to service.  The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Review the claims folder and the VBMS/Virtual VA records to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


